[Cite as Nedea v. Cook, 2016-Ohio-2754.]




                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                    HOCKING COUNTY

Romulus Louis Nedea,            :
                                :
      Petitioner,               :     Case No. 16CA5
                                :
      v.                        :
                                :
B. Cook, Warden,                :
                                :     DECISION AND JUDGMENT ENTRY
      Respondent.               :
                                :           RELEASED: 4/27/2016
______________________________________________________________________

                                           APPEARANCES:

Romulus Louis Nedea, Southeastern Correctional Complex, Nelsonville, Ohio, Pro se.
______________________________________________________________________

HARSHA, A.J.,

        {¶1}    Romulus Louis Nedea filed a habeas corpus petition seeking his

immediate release from the Southeastern Correctional Complex. His petition states as

its grounds that he is “unlawfully imprisoned and restrained of my liberty. . . without legal

authority.” He also includes an attachment with citations to federal habeas corpus

statutory provisions, federal case law citations, and excerpts governing applications for

federal collateral relief. The affidavit he filed with the petition alleges that the testimony

given by the witnesses at trial did not support the indictment or his conviction and that

he “is actually and factually innocent of all the unlawful three felonious offenses

asserted upon him and is therefore, wrongfully tried, sentenced and convicted for the

crime that had never happened * * *.” He also includes a separate affidavit in which he

states that he did not attach any of his commitment papers because the commitment
Hocking App. No. 16CA5                                                                   2


papers he received from the trial court “are all incorrect, not of the truth and

manufactured to provide the basis for erronious [sic] indictment in or about September

of 1969.”

       {¶2}   We sua sponte DISMISS Nedea’s petition for habeas corpus.

                                              I.

       {¶3}   Nedea has filed no less than seven habeas corpus petitions in various

federal courts and five in the Supreme Court of Ohio. See Nedea v. Hocking

Correctional Facility, Warden, S.D. Ohio No.2:12-CV-821, 2012 WL 4088717 (Sept. 17,

2012); Nedea v. Jackson, N.D. Ohio No. 3:07CV2848, 2008 WL 657854, fn. 1 (March 6,

2008) (case citations for four additional federal habeas corpus petitions set forth in

footnote); Nedea v. Hocking Correctional Facility, S.D. Ohio No. 2:04CV1005 (Oct. 26,

2004); see also Nedea v. Tambi, Ohio Supreme Court Case No. 2012-0974 (July 25,

2012) (sua sponte dismissal); Nedea v. Jackson, Ohio Supreme Court Case No. 2007-

1424 (Sept. 26, 2007) (sua sponte dismissal); Nedea v. Jackson, Ohio Supreme Court

Case No. 2007-0463 (May 2, 2007) (sua sponte dismissal); Nedea v. Jackson, Ohio

Supreme Court Case No. 2006-2400 (Feb. 28, 2007) (sua sponte dismissal); Nedea v.

State of Ohio, Ohio Supreme Court Case No. 2004-2062 (Jan. 26, 2005) (sua sponte

dismissal).

       {¶4}   This is Nedea’s second habeas corpus petition filed in this court within the

past nine months. See Nedea v. Cook, 4th Dist. Hocking No. 15CA12, 2015-Ohio-3668

(dismissing Nedea’s habeas corpus petition for procedural flaws, including failure to

attach commitment papers, and on substantive grounds that his claim concerning the
Hocking App. No. 16CA5                                                                       3


insufficiency of evidence could have been brought on direct appeal and because res

judicata bars successive habeas corpus petitions). We outlined Nedea’s criminal and

procedural history in our 2015 decision and do not repeat it here.

       {¶5}   We find that this second petition raises the same insufficiency of the

evidence claim that was raised in his 2015 petition. We dismiss this petition for the

same reasons set forth in our 2015 decision: (1) The petition fails to comply with the

procedural requirements of R.C. 2725.04(D) (requiring the attachment of commitment

papers) and (2) His claim that his conviction is not supported by sufficient evidence is

not cognizable in habeas corpus because he had an adequate remedy at law through a

direct appeal. Moreover, because this petition constitutes Nedea’s seventh state habeas

corpus petition, any claims which could have been raised in previous petitions are

barred by res judicata. In the interest of judicial economy, we incorporate our reasoning

and analysis set forth in Nedea v. Cook, 4th Dist. Hocking No. 15CA12, 2015-Ohio-

3668. In addition, to the extent Nedea seeks federal habeas corpus relief, we have no

jurisdiction to provide it. See 28 U.S.C.A. 2254(a).

       {¶6}   We DISMISS Nedea’s habeas corpus petition.

       {¶7}   The clerk shall serve a copy of this order on all counsel of record at their

last known addresses. The clerk shall serve petitioner by certified mail, return receipt

requested. If returned unserved, the clerk shall serve petitioner by ordinary mail.

       PETITION DISMISSED. COSTS TO PETITIONER. SO ORDERED.

Abele, J. and McFarland, J.: Concur.
Hocking App. No. 16CA5                                                                 4


                                               FOR THE COURT


                                               _____________________________
                                               William H. Harsha
                                               Administrative Judge

                                       NOTICE

     This document constitutes a final judgment entry and the time period for
appeal commences from the date of filing with the clerk.

       Pursuant to Civ.R. 58(B), the clerk is ORDERED to serve notice of the
judgment and its date of entry upon the journal on all parties who are not in
default for failure to appear. Within three (3) days after journalization of this entry,
the clerk is required to serve notice of the judgment pursuant to Civ.R. 5(B), and
shall note the service in the appearance docket